OPINION — AG — ** STATE OFFICERS AND EMPLOYEES ** (1) THE HOSPITAL BOARD OF TRUSTEES OF UNIVERSITY HOSPITAL ARE STATUTORILY EMPOWERED OF DESIGNATE POSITIONS AS UNIQUE TO HOSPITAL FUNCTIONS AND THEREBY REMOVE SAID POSITIONS FROM THE MERIT SYSTEM OF PERSONNEL ADMINISTRATION. ALL OTHER EMPLOYEES NOT SPECIFICALLY EXEMPT BY SEPARATE STATUTE ARE WITHIN THE CLASSIFIED SERVICE OF THE MERIT SYSTEM. (2) EMPLOYEES OCCUPYING POSITIONS AND PREVIOUSLY UNDER THE MERIT SYSTEM OF PERSONNEL ADMINISTRATION, MAY HAVE THEIR CLASSIFIED STATUS TERMINATED UPON A DETERMINATION THAT THEIR POSITIONS AND JOB DESCRIPTION ARE UNIQUE TO HOSPITAL FUNCTIONS. CITE: 70 O.S. 1977 Supp., 3306.1 [70-3306.1], 74 O.S. 1977 Supp., 285 [74-285], OPINION NO. 77-119 (JOHNNY J. AKINS)